Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-20 are being allowed.

Terminal Disclaimer
The terminal disclaimers filed on 03/11/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. The terminal disclaimers has been recorded and approved on 03/11/2022.

	
Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Vu et al. (US 20080072003 A1) teaches A method and device for performing a volume copy is provided. The volume copy method allows access to both the Volume Copy Source and Volume Copy Target while the volume copy process is occurring. This allows a system administrator to initiate a volume copy without worrying that host access to the Volume Copy Source and Volume Copy Target will be interrupted.
Chen et al. (US 8984243 B1) teaches customers of shared resources in a multi-tenant environment can modify operational parameters of electronic resources. A customer can be provisioned a data volume of a specified size, storage type (e.g., hard disk drive or solid state device), committed rate of input/output operations per second, and/or geographical location, for example. The customer can subsequently modify any such operational parameters by submitting an appropriate request, or the operational 
Ofek et al. (US 6108748 A) teaches A system and method for providing on-line, real-time, transparent data migration from an existing storage device to a replacement storage device. The existing and replacement storage devices are connected as a composite storage device that is coupled to a host, network or other data processing system. The replacement storage device includes a table which identifies data elements that have migrated to the replacement storage device. When a host system makes a data transfer request for one or more data elements, the replacement storage device determines whether the data elements have been migrated. If the data elements have migrated, the replacement storage device responds to the data transfer request independently of any interaction with the existing storage device. If the data elements have not migrated, the replacement storage device migrates the requested data elements and then responds to the data request and updates the data element map or table. When not busy servicing other requests, the replacement storage device operates in a background mode to migrate data elements so the data migration can occur concurrently with and transparently to system operations.
The combination of Vu et al. and Chen et al. and Ofek et al. fail to disclose “A computer-implemented method comprising: as implemented by one or more computing devices configured with specific executable instructions, storing a first input/output (I/O) request in an I/O queue; receiving a request to modify a characteristic of a first data volume so that the first data volume has a modified characteristic; causing a second 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        03/11/22
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454